Exhibit 10.2

Binding Purchase Agreement

May 19, 2009

This Binding Purchase Agreement (this “Agreement”) sets forth the binding
obligations of the parties concerning a transaction whereby R.P.S. Products,
Inc. (“Buyer”) agrees to purchase and Flanders Corporation (“Seller”) agrees to
sell the assets and liabilities listed on the attached Schedule A and which are
owned by or the responsibility of Seller (the “Subject Assets”), the bulk of
which were acquired from Wildwood Industries, Inc. (the “Company”) out of
bankruptcy.

To evidence its good faith, Buyer is presenting to Seller the sum of $400,000 by
wire transfer (the “Deposit”), by 12:00 am on May 20, 2009. If the transaction
contemplated by this Agreement is consummated, then the Deposit shall be applied
to the Purchase Price to be paid by the Buyer at the closing. If Seller does not
purchase such Subject Assets from the Company for the reasons contemplated in
Section 2 below, and therefore cannot sell the Subject Assets to Buyer, the
Deposit shall be returned to Buyer.

This Agreement supersedes and replaces all prior offers and negotiations between
Buyer and Seller. The transaction shall be effected as follows:

1. Seller shall sell to Buyer and Buyer shall purchase the Subject Assets for a
total purchase price equal to (a) $2,225,000 by wire transfer on May 20, 2009,
(b) reimbursement of all reasonable costs of Seller relating the business
represented by the Subject Assets, including without limitation, the costs
associated with the Business Inventory (as defined below), labor costs, utility
costs and similar reasonable overhead and direct costs incurred in connection
with the business represented by the Subject Assets (“Business Inventory
Costs”), and (c) the assumption by Buyer of the Further Lease Obligations (as
defined Schedule A) for which Seller may be responsible either at closing or in
the future (collectively, the “Purchase Price”). Seller shall not deliver or
otherwise release any of the Subject Assets to Buyer until the Purchase Price
identified in Section 1(a) and Section 1(b) has been paid. The term “Business
Inventory” shall mean the inventory purchased by Seller and the inventory
purchase commitments incurred by Seller in connection with the business
represented by the Subject Assets.

2. The consummation of the transaction shall be contingent solely upon the
purchase by Seller of the Subject Assets from the Company out of bankruptcy
which must be approved by the Bankruptcy Court. Failure of the Seller to
purchase the Subject Assets from the Company shall not be deemed a breach by
Seller hereof.

3. Neither party will make any public disclosure or publicity release pertaining
to the existence of this Agreement or of the subject matter contained herein
without having first obtained the written consent of the other party.

4. Each party agrees to keep confidential all information about the other party
or the Company which it obtains in connection herewith, and shall not disclose
same to any third parties. All documents and all copies thereof obtained by
Buyer or its representatives with respect to Seller and the Company shall be
promptly delivered to Seller if the transaction contemplated hereby is not
consummated.



--------------------------------------------------------------------------------

5. The parties agree to execute and deliver or cause to be executed and
delivered from time to time any such instruments, documents, agreements,
consents and assurances and take such other actions as the either party may
reasonably may require in order to effect the purposes contemplated herein,
including, without limitation, an Assignment and Bill of Sale for the Subject
Assets.

6. Each party hereto shall pay their own fees and expenses in connection with
the transaction contemplated hereby whether or not such transaction is
completed. This Agreement shall be governed by North Carolina law.

7. If the above correctly sets forth your agreement of the purchase and sale of
the Subject Assets please so indicate by executing the enclosed copy of this
letter in the space provided below.

[signature page follows]



--------------------------------------------------------------------------------

Flanders Corporation

 

Name:  

 

Title:  

 

R.P.S Products, Inc.

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule A

Subject Assets

“Subject Assets” shall mean, except for the Retained Assets (as defined below),
(a) all assets purchased by Seller from the Company out of bankruptcy on May 20,
2009 which are owned by Seller, (b) all the Business Inventory, (c) all accounts
receivables due to Seller for product shipped since May 12, 2009 relating to the
business represented by the Subject Assets to which the Seller is entitled
(“Accounts Receivables”), (d) all proceeds representing Accounts Receivables
remitted to Seller by the bankruptcy trustee, and (e) all Further Lease
Obligations.

For Purposes hereof, the term “Further Lease Obligations” shall mean any “true
lease” or other similar lease obligation of the Company applicable to one or
more of the Subject Assets which the applicable Bankruptcy Court adjudicates to
be a “true lease” in connection with the purchase of the Company’s assets out of
bankruptcy. For purposes hereof, the term “Retained Assets” shall mean the
assets used in the furnace filter air filtration business of the Company. To the
extent that any Subject Asset or Retained Asset is used in both of the
businesses (that is, the business represented by the Subject Assets and the
business represented by the Retained Assets), such as fork lift trucks and
shrink wrappers the parties shall mutually agree on such disposition in a 60%
(Buyer) and 40% (Seller) allocation.

The parties understand and agree that the Bankruptcy Court has set aside
$250,000 which may, depending on the terms determined by the Bankruptcy Court,
be used to satisfy the first $250,000 in Further Lease Obligations which may
arise after the Seller’s purchase of the Subject Assets out of bankruptcy. The
parties agree that Seller shall allocate $125,000 of such funds to satisfy any
of Buyer’s Further Lease Obligations, with the Seller retaining the other
$125,000 for the Retained Assets. This obligation shall survive until the
earlier of (a) the Further Lease Obligations are paid in full, (b) the $125,000
allocation has been reached, or (c) the statutory period for making a “true
lease” claim under the bankruptcy laws has terminated. In order for the Buyer to
benefit from the $125,000 allocation set aside for the Further Lease
Obligations, Buyer shall send to Seller a cancelled check or other commercially
reasonable documentation memorializing a payment (or payments) made to a “true
lease” lessor in partial payment on a full settlement of a “true lease”
obligation. In the event that, within the statutory period required by
applicable bankruptcy laws, either (x) no Further Lease Obligations shall arise
for either of the Subject Assets (for Buyer) or the Retain Assets (for Seller),
or (z) less than the $125,000 allocated to each party is necessary to extinguish
the “true lease” obligations of either such party, then in either such case the
other party may utilize such parties remaining $125,000 allocation set aside.